Citation Nr: 1505733	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  14-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant and the Veteran's son




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1951 to November 1953.  He died in July 2012.  The appellant is the Veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Milwaukee VA Pension Center, which denied service connection for the cause of the Veteran's death.  Jurisdiction lies with the Regional Office (RO) in Louisville, Kentucky, where the Veteran and the appellant resided.

The appellant testified at a September 2014 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as the electronic records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary for further evidentiary development for the issue of service connection for the cause of the Veteran's death. 

The appellant has contended that the Veteran's service-connected post-traumatic stress disorder (PTSD) was a contributory cause of his death.  She contends that in July 2012, the Veteran's PTSD caused him to have a seizure, which in turn caused the Veteran's vomiting and aspiration.  The Veteran's July 2012 death certificate states that the immediate cause of death was cardiopulmonary arrest.  The death summary report from the Twin Lakes Regional Medical Center in July 2012 indicates that after the vomiting and aspiration, the Veteran continually got worse due to the "multiple comorbidities that the patient did have," and the due to his poor prognosis, the family decided to do comfort measures.  The Veteran then subsequently passed away.  The death summary also indicates that the exact cause of the Veteran's vomiting was unclear, but differential diagnosis was wide, including  "recurrent infections, gastritis, the possibility of a seizure cannot be completely excluded, sepsis, pneumonia, and also very wide diagnosis for this vomiting, which led to the aspiration."

A VA medical opinion was obtained in February 2013.  The VA physician stated that the Veteran died from a respiratory arrest following aspiration pneumonia, and that the Veteran did not have a seizure while hospitalized prior to his death.  The Veteran had been admitted with urosepsis and had an episode of emesis which led to his aspiration pneumonia and subsequent respiratory arrest.  The VA physician also stated that PTSD did not contribute to his death and does not cause seizure disorders.  The VA physician provided no explanation for his opinion that PTSD did not contribute to the Veteran's death or caused seizure disorders.  Furthermore, as the July 2012 death summary report from Twin Lakes Regional Medical Center indicates that a seizure cannot be completely excluded, the physician's statement that the Veteran did not have a seizure while hospitalized prior to his death is inaccurate.  Therefore, the Board finds that the February 2013 VA opinion is inadequate.    

A December 2014 private medical opinion from the Veteran's treating physician stated that it was "just as likely as not that the Veteran's PTSD led to the seizure that subsequently led to the Veteran's demise."  This was supported by the Veteran's medical records, which showed that the Veteran suffered from non-epileptic seizures.  The physician also noted that the Veteran having been ready to be discharged the evening of his seizure gave way to the possibility that the Veteran was physically healthy and that the psychological cause of his seizure would be more likely.  However, in this case, while the Veteran's treating physician provides a positive opinion regarding the Veteran's seizures and his PTSD, he did not provide a rationale or any support as to his opinion that the seizure "subsequently led to the Veteran's demise."  The opinion therefore lacks probative weight as to whether the Veteran's PTSD was a contributory cause of the Veteran's death.

The law provides that VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  See De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(a).  Therefore, a remand for a VA opinion with a complete rationale is required in this case.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion, from a physician with the appropriate expertise, regarding the claim for service connection for the cause of the Veteran's death.  The claims file should be forwarded to the physician and the physician should indicate that the entire claims file has been reviewed prior to providing the requested opinion.

The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD, contributed substantially or materially to his death due to cardiopulmonary arrest (contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death). 

The physician should cite to the medical and competent lay evidence of record, including the December 2014 opinion from the Veteran's treating physician, and the July 2012 records from the Twin Lakes Regional Medical Center.  The Veteran's history of seizures during nightmares must also be discussed.  A complete rationale must be offered for any opinions rendered, including a detailed discussion of all the medical and lay evidence used in reaching the above conclusions.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




